Exhibit 10.3
     FIRST AMENDMENT dated as of January 22, 2009 (this “First Amendment”), in
respect of the AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 19, 2007,
as amended as of July 10, 2007 (the “Restated Credit Agreement”), which amends
and restates the AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 25,
2006, which amended and restated the AMENDED AND RESTATED CREDIT AGREEMENT dated
as of September 30, 2003, which amended and restated the AMENDED AND RESTATED
CREDIT AGREEMENT dated as of October 19, 2001, which amended and restated both
the CREDIT AGREEMENT originally dated as of October 27, 1989 and amended and
restated as of June 1, 1993 and the CREDIT AGREEMENT originally dated as of
June 30, 1995, among FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware
corporation, PT FREEPORT INDONESIA, a limited liability company organized under
the laws of the Republic of Indonesia and domesticated under the laws of
Delaware as a corporation, U.S. BANK NATIONAL ASSOCIATION, a national banking
association (for purposes of Article VIII only), as trustee for the Lenders and
certain other lenders under the FI Trust Agreement, the Lenders party hereto,
the Issuing Banks party hereto, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent, Security Agent, JAA Security Agent and Collateral Agent,
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“Merrill”), as
Syndication Agent.
          The Borrowers have requested that the Restated Credit Agreement be
amended and restated as set forth in Section 2 below and the parties hereto are
willing so to amend the Restated Credit Agreement.
          In consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto hereby agree, on the terms and
subject to the conditions set forth herein, as follows:
          SECTION 1. Defined Terms. Capitalized terms used and not defined
herein have the meanings given to them in the Restated Credit Agreement.
          SECTION 2. Amendment. The definition of “Consolidated EBITDA” is
hereby amended, effective as of the Amendment Effective Date (as defined below),
by inserting at the end thereof the following paragraph:
“Notwithstanding anything to the contrary contained herein, (A) Consolidated
EBITDA for the quarterly period ending September 30, 2008, shall be equal to (1)
the amount determined as otherwise provided above minus (2) an amount (the
“Third Quarter Reduction”) not to exceed $715,000,000, and (B) Consolidated
EBITDA for the quarterly period



--------------------------------------------------------------------------------



 



2

ending December 31, 2008, shall be equal to (1) the amount determined as
otherwise provided above plus (2) the Third Quarter Reduction.”
          SECTION 3. Representations and Warranties. Each Borrower represents
and warrants as of the date hereof and as of the Amendment Effective Date that,
before and after giving effect to this First Amendment (a) the representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects, except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and (b) no Default has occurred and is
continuing.
          SECTION 4. Amendment Fee. The Borrowers agree to pay on the Amendment
Effective Date to each Lender that shall have delivered a counterpart on or
prior to 3:00 p.m., New York time, on January 22, 2009, an amendment fee (the
“Amendment Fee”) in an amount equal to 0.125% of the aggregate Commitments of
such Lender. The Amendment Fee shall be payable on and subject to the occurrence
of the Amendment Effective Date. The Amendment Fee shall be payable in
immediately available funds and shall not be refundable.
          SECTION 5. Effectiveness. The amendment provided for in Section 2
hereof shall become effective on the date (the “Amendment Effective Date”) on
which (a) the Administrative Agent shall have received counterparts of this
First Amendment from Lenders constituting the Required Lenders and from each
Borrower, in each case signed on behalf of each such party, and (b) each Lender
that shall have delivered a counterpart on or prior to 3:00 p.m., New York time,
on January 22, 2009, shall have received the Amendment Fee.
          SECTION 6. Effect of Waiver and Amendment. Except as expressly set
forth herein, this First Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect, the rights and remedies of
the Lenders under the Restated Credit Agreement or any related document, and
shall not alter, modify, amend, limit or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Restated
Credit Agreement or any related document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Restated Credit Agreement
or any other related document in similar or different circumstances.
          SECTION 7. Applicable Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 8. Counterparts. This First Amendment may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract. Delivery of an
executed counterpart of a



--------------------------------------------------------------------------------



 



3

signature page of this First Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of this First Amendment. This First
Amendment shall constitute a “Loan Document” for all purposes of the Restated
Credit Agreement and the other Loan Documents.
          SECTION 9. Expenses. The Borrowers agree to reimburse the
Administrative Agent for all reasonable out-of-pocket expenses incurred by it in
connection with this First Amendment, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP and other counsel for the
Administrative Agent.
          SECTION 10. Headings. The headings of this First Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.



--------------------------------------------------------------------------------



 



4

          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed by their respective authorized officers as of the
day and year first above written.

                  FREEPORT-MCMORAN COPPER & GOLD INC.,    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    

                  PT FREEPORT INDONESIA    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



5

                  JPMORGAN CHASE BANK, N.A.,
individually, as Administrative Agent, Collateral Agent, Issuing Bank and
Swingline Lender,    
 
           
 
  by        
 
     
 
Name:    
 
      Title:    



--------------------------------------------------------------------------------



 



6

Signature Page to be executed by Lenders
under the Restated Credit Agreement

                      SIGNATURE PAGE to the FIRST AMENDMENT dated as of January
22, 2009, in respect of the AMENDED AND RESTATED CREDIT AGREEMENT dated as of
March 19, 2007, as amended as of July 10, 2007, which amends and restates the
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 25, 2006, which amended
and restated the AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 30,
2003, which amended and restated the AMENDED AND RESTATED CREDIT AGREEMENT dated
as of October 19, 2001, which amended and restated both the CREDIT AGREEMENT
originally dated as of October 27, 1989 and amended and restated as of June 1,
1993 and the CREDIT AGREEMENT originally dated as of June 30, 1995, among
FREEPORT-MCMORAN COPPER & GOLD INC., a Delaware corporation, PT FREEPORT
INDONESIA, a limited liability company organized under the laws of the Republic
of Indonesia and domesticated under the laws of Delaware as a corporation, U.S.
BANK NATIONAL ASSOCIATION, a national banking association (for purposes of
Article VIII only), as trustee for the Lenders and certain other lenders under
the FI Trust Agreement, the Lenders party hereto, the Issuing Banks party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent, Security Agent,
JAA Security Agent and Collateral Agent, and MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, as Syndication Agent.    
 
               
 
  Lender:                          
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

